       Case 7:20-cv-00329 Document 46 Filed on 05/28/21 in TXSD Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,                           §
                                                     §
      Plaintiff,                                     §
                                                     §
 v.                                                  §                 CASE No.: 7:20-CV-329
                                                     §
 0.382 ACRES OF LAND, MORE OR LESS,                  §
 SITUATE IN STARR COUNTY, STATE OF                   §
 TEXAS; AND JESUS ALVAREZ, JR., ET                   §
 AL.,                                                §
                                                     §
      Defendants.                                    §


                        MOTION TO FILE EXHIBITS UNDER SEAL

         Defendant Jesus Alvarez Jr. files this motion seeking leave from the Court to file

unredacted versions of the exhibits attached to his Motion Seeking Determination of Ownership

and additional declarations signed by his five (5) siblings and co-Defendants in this action under

seal. In support, Defendant shows the following:

1.       The decision of access to documents is left to the sound discretion of the trial court and

courts must balance the public’s qualified common law right of access against the interests

favoring nondisclosure. S.E.C. v. Van Waeyenberhe, 900 F.2d 845, 848 (5th Cir. 1993).

2.       On May 27, 2021, Plaintiff and Defendant filed a Joint Status Update indicating that title

is ripe for consideration by the Court. ECF Dkt. 44. Plaintiff filed an Amicus Brief Regarding

Ownership of the Subject Property and ten (10) exhibits redacted to protect certain identifying

information for the co-Defendants and other individuals. See ECF Dkt. Nos. 43, 43-1 through 43-

10. Defendant Jesus Alvarez Jr. filed a Motion Seeking Determination of Ownership and three (3)

exhibits also redacted to protect certain identifying information for Defendant and his siblings,




                                                 1
      Case 7:20-cv-00329 Document 46 Filed on 05/28/21 in TXSD Page 2 of 4




including his driver’s license number, audit number, birth certificate number, and complete dates

of birth. See ECF Dkt. Nos. 45, 45-1 through 45-3; see also FED. R. CIV. P. 5.2(a)(2) (requiring

redaction of the month and day of individual dates of birth).

3.      Courts in this circuit routinely permit redactions to protect against public disclosure of

identifying information such as home addresses, dates of birth, unique identifying numbers

assigned by government agencies, and family data. See, e.g., Carnaby v. City of Houston, Civil

Action No. 4:08-cv-1366, 2008 WL 4546606, at *3 (S.D. Tex. Oct. 10, 2008) (permitting redaction

of “employee’s home address,…date of birth, family data…” and other identifying information);

Roque v. Harvel, 1:17-CV-932-LY-SH, 2019 WL 5265292, at *9-*10 (W.D. Tex. Oct. 16, 2019)

(permitting redaction of “[a]ny sensitive information” including law enforcement officer’s

“identification number”); T.S. by and through P.O. v. Burke Foundation, 1:19-cv-809-RP, 2019

WL 12251945, at *2 (W.D. Tex. Oct. 2, 2019) (broadly ordering redaction of “all personally

identifying information” when making submission to the court).

4.      The public has an interest in “know[ing] and understanding…the government’s actions”

with respect to border wall construction. See Halloran v. Veterans Admin., 874 F.2d 315, 324 (5th

Cir. 1989). Property descriptions, land surveys, and other exhibits lacking sensitive information

have been filed in unredacted form in furtherance of this interest. The public has little or no interest

in knowing the exact home addresses, dates of birth, driver’s license numbers or other identifying

information for ordinary landowners like Defendant and his siblings whom the Government has

sued to take private property. Defendant respectfully submits that his privacy interests outweigh

the public interest in having access to this information.




                                                   2
      Case 7:20-cv-00329 Document 46 Filed on 05/28/21 in TXSD Page 3 of 4




5.     The filing of unredacted versions of Defendant’s exhibits will permit the Court to review

specific identifying information for Defendant and his siblings and facilitate a just decision

regarding ownership of the subject property.

       WHEREFORE, PREMISES CONSIDERED, Defendant Jesus Alvarez Jr. respectfully

requests that this Court grant leave to file his the three (3) exhibits attached to his Motion Seeking

Determination of Ownership and additional declarations of the five (5) co-Defendants in this action

under seal.

Dated: May 28, 2021                                   Respectfully submitted,

                                                      TEXAS RIOGRANDE LEGAL AID, INC.

                                                      /s/ Peter McGraw
                                                      Peter McGraw
                                                      Attorney in Charge
                                                      Texas Bar No. 24081036
                                                      S.D. Tex. No. 2148236
                                                      1206 East Van Buren St.
                                                      Brownsville, Texas 78520
                                                      Phone: (956) 982-5543
                                                      Fax: (956) 541-1410
                                                      pmcgraw@trla.org

                                                      ATTORNEY FOR DEFENDANT
                                                      JESUS ALVAREZ JR.

                               CETIFICATE OF CONFERENCE

       I hereby certify that on May 27th and 28th, 2021, I conferred with Chamealea Thou,

Assistant to United States, regarding the filing of this motion and was informed that Plaintiff does

not oppose the motion. I hereby certify that between May 17, 2021 and May 27, 2021, I discussed

the redaction of identifying information and seeking permission to file exhibits under seal with

each of Defendant Jesus Alvarez Jr.’s siblings and no individual indicated opposition.

                                                      /s/ Peter McGraw
                                                      Peter McGraw



                                                  3
      Case 7:20-cv-00329 Document 46 Filed on 05/28/21 in TXSD Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that I served a copy of the foregoing document on Chanmealea Thou,

Assistant U.S. Attorney and counsel for Plaintiff in this matter by filing the same with the court’s

electronic filing system on May 28, 2021. Furthermore, I hereby certify that I will serve a copy of

the foregoing document on all other parties who appear in this action.

                                                     /s/ Peter McGraw
                                                     Peter McGraw




                                                 4
